AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU T                                        NOV 2 O2018
                                               SOUTHERN DISTRICT OF CALIFORNIA

                    ·United States of America
                                v.

                        Teresa Cruz-Bautista                                Case Number: 3:18-mj-22875-NLS

                                                                            Maxine I Dobro
                                                                            Defendant's Attorney


REGISTRATION NO. 81082298

THE DEFENDANT:
 IZl pleaded guilty to count(s) _l_o_f_C_o_m_.p_lar_._nt_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                      1

 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, November 20, 2018




                                                                                                       3:18-mj-22875-NLS
